Citation Nr: 0948098	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-25 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a cervical spine 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
residuals of a cervical spine fracture and assigned a 10 
percent rating, effective October 15, 2003.  The January 2005 
rating decision also denied service connection for hearing 
loss, major depressive disorder, IBS, and lumbar pain.  The 
Veteran appealed the issue of entitlement to a higher initial 
rating for the service-connected residuals of a cervical 
spine fracture and also appealed the denials of service 
connection for major depression, IBS and lumbar pain.  

The Veteran requested to appear for a Travel Board hearing 
when he perfected his appeal in August 2005.  The Veteran was 
scheduled for the hearing in November 2006, and he was 
provided notice of the hearing date in October 2006.

The Veteran failed to report for his hearing; he has not 
provided evidence of good cause for his failure to report and 
has not asked that the hearing be re-scheduled.  Accordingly, 
his request for a Travel Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d).

During the pendency of the appeal, the RO issued a rating 
decision in May 2009 that granted service connection for 
adjustment disorder with depressed mood and assigned a 30 
percent rating, effective October 15, 2003.  As this grant 
represents a full grant of benefits on appeal as to the issue 
of entitlement to service connection for major depression, 
that issue is no longer in appellate status or before the 
Board at this time.  

The issues of entitlement to service connection for IBS and 
entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of a cervical spine fracture 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

The Veteran had a low back disorder prior to entering service 
in November 1999 and it did not permanently worsen during 
service.  


CONCLUSIONS OF LAW

1.  A low back disorder clearly and unmistakably preexisted 
active duty service and was not aggravated by such service, 
and the presumption of soundness at entry is rebutted.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2009).

2.  A low back disorder was not or aggravated by active duty 
service.  38 U.S.C.A. §§ 101, 1111, 1131, 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
criteria  regarding degrees of disability or effective dates 
for any grant of service connection, no new disability rating 
or effective date for award of benefits will be assigned as 
the claim for service connection for a low back disorder is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  That notwithstanding, 
the RO cured the defect by sending a subsequent letters to 
the Veteran in February 2008 and October 2008 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  The claim was thereafter readjudicated 
by way of a May 2009 supplemental statement of the case.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection - low back

The Veteran maintains that he injured his low back as a 
result of his cervical spine disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  See 
VAOGCPREC 3-2003.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition. 38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  
Evidence of the appellant being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

In this case, although a history of low back pain and a 
history of a pinched nerve in 1997 was noted on the July 1999 
pre-induction examination, a specific low back disability was 
not diagnosed at that time.  In fact, the Veteran reported 
that he was not experiencing any pain at that particular 
time.  Certainly a pinched nerve is consistent with low back 
disorder, but not necessarily indicative thereof.  Therefore, 
since no actual low back disability was found at the time of 
entry into service, the Veteran is entitled to a rebuttable 
presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be." 
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The 
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during in-service clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The most probative evidence constitutes clear and 
unmistakable evidence that a low back disorder existed prior 
to service entrance.  As previously noted, by the Veteran's 
own admission, he suffered from a pinched nerve in 1997 and 
reported low back pain on his Report of Medical History at 
the time of entry in 1999.  There is no evidence to the 
contrary.  Moreover, the VA examiner also opined in July 2008 
that the Veteran had a pre-existing low back condition at 
entry based on the Veteran's statements at entry that he had 
back pain and radicular symptoms in June 1997 before his 
enlistment.  See 38 C.F.R. § 3.304(b).  Thus, the evidence of 
record clearly and unmistakably indicates the existence of a 
back disability prior to service.  

However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that the condition preexisted service.  
Second, there must be clear and unmistakable evidence that 
condition was not aggravated during service.  If both prongs 
are not met, the presumption of soundness at entry is not 
rebutted.

In this case, there is clear and unmistakable evidence 
demonstrating that the preexisting low back disability was 
not aggravated by service.

The record reflects that the Veteran injured his neck in 
service, and the Veteran maintains that he also suffered 
injury to his low back at the same time.  Service treatment 
records provided by the Veteran from March through April 2000 
reveal that the Veteran suffered a minimally displaced C5 
variant of a teardrop injury and by April 2000 was feeling 
fairly well, but was still having trouble managing his neck 
and mid-back pain, as well as migraine headaches.  There were 
no complaints or findings with regard to the low back at the 
time of the cervical spine injury.  

In June 2001, the Veteran presented with low back pain, and 
reported that he had experienced intermittent low back pain 
ever since his February 2000 trauma to his cervical spine.  
The examiner believed that the Veteran's back pain was likely 
mechanical, but given his history, HNP needed to be ruled 
out.  The Veteran was supposed to have a CT of his lumbar 
spine to rule out a herniated disc; however, the Veteran did 
not submit any other service treatment records regarding his 
spine to show that any such CT scan was accomplished, and 
VA's attempts to obtain additional service treatment records 
other than those initially obtained do not indicate that any 
such CT scan was accomplished.  

Although x-rays from September 2004 note an old posttraumatic 
fracture of the cervical spine, x-rays of the lumbar spine 
from that time were normal.

At a July 2008 VA examination, the Veteran reported low back 
pain.  X-rays of the lumbar spine were negative.  The 
Veteran's claims file was reviewed and the examiner opined 
that the Veteran had a pre-existing low back condition based 
on a review of his enlistment physical.  The examiner also 
opined that the Veteran's injury in 2000 was surely severe 
enough to cause aggravation to the pre-existing low back 
condition at that time.  However, the examiner believed that 
any aggravation was a temporary aggravating condition that 
resolved within a normal course of time.  The examiner 
explained that the back condition was not severe enough at 
the time of the fall to cause him to seek medical attention 
for the condition, or seek special medications.  The examiner 
did not believe that the Veteran was left with any residual 
low back disability due to the fall.  The examiner further 
opined that the Veteran's current back pain was due to his 
obesity and job-related lifting duties, and was in no way 
related to the service-connected disability.  In support of 
this opinion, the examiner pointed out that there are no 
significant findings related to the low back condition, as 
his x-rays are normal.

This evidence represents the most probative medical evidence 
of record, and it determines that there was no permanent 
increase in the Veteran's pre-existing low back disorder 
during service.  Rather, the Veteran's low back disorder, 
according to a medical professional who reviewed the 
Veteran's medical record, was temporarily aggravated during 
service, as a result of the cervical spine injury; however, 
the examiner opined that there was no permanent aggravation 
suffered as a result of that cervical spine injury.  Although 
the Veteran believes otherwise, the Board has found his 
opinion to be less probative due to his lack of medical 
expertise.  Certainly the Veteran is competent to state when 
his pain began; a symptom that is non-medical in nature, and 
there is no reason to doubt his credibility as to the onset 
of his low back pain.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).

Thus, while the veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  
Therefore, any opinion provided by him regarding diagnosis 
and causation is heavily outweighed by that of a medical 
expert presumed to have a higher degree of knowledge with 
regard to diagnosis and causation.

In sum, the service treatment records indicate that the 
Veteran had a pre-existing low back disorder.  The Veteran 
did not have low back pain at entry into service, however he 
began to have low back pain at the time he injured his 
cervical spine in February 2000.  The competent medical 
evidence, the most probative evidence, determined that the 
Veteran's in-service flare-up of low back pain did not 
represent permanent aggravation of his pre-existing 
disability.  Rather, the low back pain noted in service was a 
temporary flare-up that resolved prior to service discharge.  
This does not represent a permanent increase in severity.  
There was no aggravation.  

To the extent that the Veteran contends that there was 
aggravation, as noted, the Veteran is not competent to make a 
complex medical assessment.  See Woehlaert; see also 
Jandreau, see also Barr.  Neither the Board nor the Veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Although the Veteran is certainly competent to state that he 
had an increase in his pain level during service, that alone 
does not constitute a permanent increase in severity of a 
disability.  Moreover, the probative value of the Veteran's 
statements regarding his describable symptoms is outweighed 
by the expert medical opinion of record.  

Additionally, there is no evidence to suggest that any post-
service diagnosed low back disability is otherwise 
attributable to service.

The Veteran had a low back disorder that clearly and 
unmistakably pre-existed service and was not aggravated by 
service.  The Board notes that as it finds that the 
presumption of soundness has been rebutted with clear and 
unmistakable evidence that the Veteran's condition preexisted 
service and was not permanently aggravated by service under 
38 U.S.C.A. § 1111, the Veteran's preexisting condition was 
not permanently aggravated by the Veteran's active service 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  See 
VAOPGCPREC 3-2003.


ORDER

Service connection for a low back disability is denied.  


REMAND

The Veteran maintains that his service-connected residuals of 
a cervical spine fracture is more severe than what is 
represented by the initial 10 percent rating currently 
assigned.  

Unfortunately, the evidence in this case is inconsistent as 
to the severity of the service-connected disability, and as 
such, the record is currently inadequate to properly rate the 
residuals of the cervical spine injury residuals at this 
time.  

For example, x-rays from July 2008 indicate that the Veteran 
has muscle spasms associated with the service-connected 
disability; however, the examiner in July 2008 indicated that 
no muscle spasms were present.  The Veteran has repeatedly 
stated that his pain is not adequately controlled with his 
current medication regimen, but the July 2008 examiner noted 
that the Veteran had only mild pain.  

Additionally, the radiologist who read the July 2008 x-ray of 
the cervical spine specifically noted "further gross and 
significant abnormality is identified with limitation at C1-
2.  Repeat open-mouth odontoid view with optimal technique is 
advisable."  There is no indication in the record that a 
repeat study was accomplished.  

The July 2008 examiner also noted that x-rays of the cervical 
and thoracic spine would be repeated, although the claims 
file does not contain subsequent studies.  The July 2008 
examiner indicated that there were no neurological symptoms 
relating to the cervical spine condition, and that the 
Veteran took medication for thoracic spine pain which helped 
with his neck pain.  This is inconsistent with the Veteran's 
reports indicating that the Veteran's pain was not being 
managed to an acceptable degree.

The record also reflects that the Veteran has reported toe 
numbness with different foot positions.  One VA examiner 
found that puzzling, although there is no indication that 
there was any follow-up in that regard.  

The only thing that is consistent is the Veteran's complaints 
regarding his lack of pain management with regard to his 
back.  The Veteran has consistently noted that the use of 
Ibuprofen has not controlled his back pain, and that his back 
pain is continuing to worsen.  However, it is not altogether 
clear as to what part of the back (and/or neck) is causing 
the most pain.  

A VA examination is necessary to resolve these 
inconsistencies, and to attempt to determine the source of 
the Veteran's pain.  Significantly, the Veteran has exhibited 
additional symptomatology that has been attributed to non-
service conditions, to include his low back disability, and 
as the most recent examiner pointed out, a thoracic spine 
condition.  When it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
such effects should be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Thus, the examiner on remand should attempt to 
discern, if possible, what symptoms are attributable to the 
service-connected residuals of the cervical spine fracture.  

All outstanding medical records pertinent to the claim on 
appeal should be obtained and associated with the claims 
file.  

Regarding the claim of service connection for IBS, the record 
indicates that the Veteran has experienced some form of IBS 
symptomatology since childhood.  By his own account, the 
Veteran has reported to numerous medical professionals that 
he has experienced bouts of intermittent diarrhea that 
occurred 4-5 times per day, sometimes alternating with 
constipation.  The diarrhea could also be accompanied by 
cramping and abdominal pain.  Thus, it is likely that the 
Veteran's IBS pre-existed service.  

The Veteran maintains, however, that his IBS is aggravated by 
his psychiatric condition.  Significantly, service connection 
for adjustment disorder with depressed mood was granted 
during the pendency of this appeal.  The effective date of 
the award is October 15, 2003.  In light of the grant of 
service connection, the RO must now consider whether the 
Veteran's IBS is aggravated by the service-connected 
psychiatric disorder.  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Another VA examination is necessary to make that 
determination.  Any additional outstanding medical evidence 
pertinent to the claim should be obtained and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
service-connected residuals of a cervical 
spine fracture and his IBS, not already 
associated with the claims file, 
including, but not limited to any follow-
up testing subsequent to the July 2008 x-
ray studies.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
residuals of a cervical spine fracture in 
terms of the Rating Schedule.  All 
indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
the extent that pain limits the 
functional ability of neck in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent to which the neck/cervical spine 
disability exhibit weakened movement, 
excess fatigability, incoordination, 
and/or ankylosis.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should specifically 
indicate if the Veteran experiences 
muscles spasms or guarding, and if so, 
whether it is severe enough to result in 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or 
abnormal kyphosis.  The examiner should 
also determine what abnormalities, if 
any, exist with regard to C1-2.  (See 
July 2008 VA c-spine x-ray report).  The 
examiner should also attempt to discern, 
if possible, which symptoms, including 
pain, are associated with the service-
connected cervical spine residuals, as 
opposed to the nonservice-connected low 
back disability and thoracic spine 
disorder.  If the examiner is unable to 
make this distinction, it should be noted 
in the report.  A complete rationale for 
any opinion expressed must be provided.  

3.  Schedule the Veteran for a VA 
gastroenterology examination to determine 
if the Veteran's IBS is aggravated (i.e., 
permanently worsened) by the service-
connected psychiatric condition.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
first determine if the Veteran has a 
currently diagnosed IBS disability, and 
if so, provide specific comments as to 
any relationship between the Veteran's 
service-connected psychiatric disorder, 
and any current IBS, including, whether 
the service-connected psychiatric 
disorder aggravates (i.e., permanently 
worsens) the IBS, and, if so, what level 
of disability is attributable to 
aggravation.  Additionally the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
current IBS pre-existed service, had its 
onset during service or began after 
service discharge.  A complete rationale 
should accompany all opinions expressed.

4.  Readjudicate the Veteran's claims for 
entitlement to service connection for IBS 
and entitlement to an initial disability 
rating in excess of 10 percent for the 
service-connected residuals of a cervical 
spine fracture.  Specifically consider 
whether the Veteran has IBS disability 
secondary to his service-connected 
psychiatric disability, or whether it is 
made worse thereby, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth 
in Allen regarding aggravation.  
Regarding the Veteran's service-connected 
cervical spine disability, specifically 
consider whether the current rating 
assigned adequately compensates the 
Veteran based on his level of pain 
associated with the disability and 
whether the most recent examination 
resolves any previous inconsistencies in 
the record.  If any action taken is 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


